     Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 1 of 6


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA

       v.                                                         4:17-cr-651-4

MELISA DOMINGUEZ (4)

   REPLY TO THE GOVERNMENT’S RESPONSE TO THE APPEAL FROM
                     DETENTION ORDER

       The defendant, Melisa Dominguez, through her attorney, Andres Sanchez, files this

reply to the Government’s response to an appeal of the Magistrate Judge’s detention order

(Docket Entry No. 168). Somewhat tellingly, the Government seems to abandon the

evidence it introduced at the detention hearing when arguing for the continuing detention

of Ms. Dominguez. Instead, the Government relies heavily on evidence that the defense

has yet to have an opportunity to challenge. And in some case, the Government cites

evidence the defense has not yet even had an opportunity to review as the Government,

over two years after the indictment, has failed to turn over.

       In the original appeal, Ms. Dominguez was essentially raising two issues:

            1. Respectfully requesting that the Court re-evaluate whether the
               rebuttable presumption should have applied to Ms. Dominguez,
               believing that it should not apply to her, and therefore arguing that the
               detention analysis should change; and

            2. Pointing out that the evidence regarding whether Ms. Dominguez
               knew about prostitution was thin, at best, from a review of the record.

In response to these two points, the Government has decided to go well beyond any record

and make a plethora of statements as if they are a given fact, much of it not relevant to the

issues raised or even related to Ms. Dominguez. Hopefully this throw-a-bunch-of-stuff-
      Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 2 of 6



against-the-wall-and-hope-something-sticks approach is not a preview of what the

Government intends to do at the trial of this matter. The defense hopes that it will not have

to defend against accusations not found in the indictment, such as that Ms. Dominguez, a

United States citizen, is guilty of illegal re-entry because her husband was previously

deported. 1

        Rebuttable presumption

        Confusingly, in its response (pg. 14), the Government states “[i]mportantly, and

overlooked by Defendant in her motion, is the fact that 18 U.S.C. § 1594, and not just 18

U.S.C. § 1591, is an offense for which the rebuttable presumption applies.” The appeal

clearly stated on page 4 that “[t]he only count against Ms. Dominguez in the indictment

that creates a rebuttable presumption that she is a danger, or a risk of flight is count one

[which charges a violation of 18 U.S.C. § 1594].” In the same section of its response, the

Government includes what it claims to be a jury instruction for a violation of 18 U.S.C. §

1594, despite it actually being a modified version of the pattern jury instruction for 18

U.S.C. § 371.

        What the defense is challenging is how much evidence the Government provided at

the detention hearing to link Ms. Dominguez to count one. The appeal pointed out that, in

the detention hearing, the Government did not tie Ms. Dominguez in any way to the five




1
 See Response, Section F., Page 9-10. Despite having represented nearly 300 defendants charged with illegal re-
entry, undersigned counsel has yet to encounter a situation where the Government has accused a citizen family
member of committing illegal re-entry.
                                                        2
      Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 3 of 6



persons listed in count one. Despite going way beyond the record in its response, the

Government still does not attempt to do so.

         The Government makes an argument that Ms. Dominguez can be guilty of sex

trafficking (just in general, not specifically any of the persons named in the indictment)

even if she herself did not use force, threats, fraud or coercion. 2 The defense has not, and

does not, challenge this assertion. Instead, the defense argued that Ms. Dominguez cannot

be found guilty of conspiring to use force, threats, fraud, or coercion of a specific group of

persons without ever providing a link between her and that group of persons. The

Government does not appear to challenge the defense’s position on this. Even under its

modified jury instructions that it deceptively tries to pass off as instructions specifically

written for 18 U.S.C. § 1594, the instructions still require that the Government prove up

the agreement “as charged in the indictment[.]”

         Going one step further, even if a link were to be established, the Government would

still need to show that Ms. Dominguez knew force, threats, fraud, or coercion was being

used by others before it could establish that she joined a conspiracy to do so. While the

Government was not in anyway shy about going well beyond the record, it failed to even

argue that it could show any such knowledge on the part of Ms. Dominguez.




2
 See page 18 of the Response: “Defendant’s apparent belief that the evidence is ‘thin’ because she did not further
commit acts of violence against her only establishes his [sic] failure to comprehend the elements of the crime with
which he [sic] is charged.”
                                                         3
      Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 4 of 6



        Evidence of Involvement in Prostitution

        Instead of relying on the evidence that the Government introduced at the detention

hearing, in its response, the Government now raises a new claim that Ms. Dominguez spoke

with another defendant on a recorded call about prostitution. Undersigned counsel has

requested a copy of this recording on multiple occasions, dating back to last summer.

Despite the fact that this call was to have taken place in April of 2017, the Government has

yet to turn it over. It is counsel’s understanding that the Government played the call for

prior counsel. Prior counsel noted that the term “prostitute” or similar was never used. And

while the Government has made an argument that one could imply the discussion was about

prostitution on the call, that is up for debate. But again, undersigned counsel has not yet

had an opportunity to even review the call. 3

        Other Matters Raised in the Government’s Response

            • “Defendant fled to Mexico with co-Defendant Cervantes upon learning about

                the arrest warrants.” & “Moreover, after the indictment was filed and arrest

                warrants were issued, Defendant fled to Mexico with Cervantes and assisted

                him in evading arrest.” (Pg. 10) This description is light years away from

                what the Government presented at the detention hearing. (Docket Entry No.

                376, p. 29). Further, at the detention hearing, prior counsel, who was

                involved with the facts and was essentially a witness, made clear that Ms.



3
 One would think that the Government would want to quickly turn over evidence that it believes supports an
argument that the “Defendant was the conduit by which many of the victims were brought to Houston from Mexico
and she was recorded discussing their work as prostitutes in Court authorized intercepts.” Response, Page 18.
                                                      4
Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 5 of 6



       Dominguez did not flee to Mexico. See page 131 – “She didn’t run over to

       Mexico after she got the phone call.” With the relevant witnesses in the room,

       the Government could have easily challenged this statement. The bottom line

       is that within a few days of learning of the fact that she was indicted, Ms.

       Dominguez met agents at the border. No one appears to dispute that. The

       Government, for the first time in its response, now adds that Ms. Dominguez

       helped her husband flee. Nothing in the record supports such an argument.

    • “During the arrests and searches, seven more illegal alien prostitutes were

       found at Defendant’s brothel at the Carriage Way Apartment Complex.” (Pg.

       10). Ms. Dominguez never had a “brothel” at an apartment complex. It is

       hard to understand where the Government is supporting this assertion.

    • Guideline calculations – The defense challenges all the enhancements that

       the Government takes as a given. Not only did none of the facts to support

       those enhancements arise in the detention hearing, the defense believes that

       very few would be credibly argued at sentencing based on the discovery

       provided. As an example, Ms. Dominguez had nothing to do with medicating

       one of the persons harbored in another defendant’s home, or that she was

       even aware that this was happening. And the only link to the watermelon

       incident was a phone call a month before persons were placed in the

       watermelon truck. She had no involvement with that event. Additionally, it

       very well could be that the defendant is eligible for credit for acceptance of


                                      5
     Case 4:17-cr-00651 Document 428 Filed on 01/28/20 in TXSD Page 6 of 6



              responsibility, as she may not challenge the fact that she should be held

              responsible for harboring. The defense believes that it is likely that the Court

              will find Ms. Dominguez allowed persons to stay in her double wide trailer

              home soon after they crossed the border illegally. That she had an open-door

              policy and that she provided them a warm and safe place to stay until they

              moved on. The defense believes that it will be clear that Ms. Dominguez,

              while working with others, was far from a leader or an organizer. Finally, the

              defense believes that the advisory guideline range will be well below three

              years in this case.

       If the Government can continue to delay the trial in this matter by failing to turn

over discovery that was obtained nearly three years earlier, Ms. Dominguez respectfully

requests that the Court re-evaluate the need for her continued detention.

                                           Respectfully Submitted,

                                           /s/ M. Andres Sanchez-Ross
                                           M. Andres Sanchez-Ross
                                           PARKER & SANCHEZ, PLLC
                                           700 Louisiana St., Ste. 2700
                                           Houston, Texas 77002
                                           (713) 659-7200

                             CERTIFICATE OF SERVICE

       On the day of filing a true and correct copy of this filing was served on the all

attorneys of record in this matter through the ECF system.

                                           /s/ M. Andres Sanchez-Ross
                                           M. Andres Sanchez-Ross


                                              6
